Citation Nr: 1527915	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-21 195	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1991 to April 1991.  She also had service in reserve components of the military, to include on what appears to have been a period of initial active duty for training with the U.S. Air Force from March 1975 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which declined to reopen a previously denied claim for service connection for sarcoidosis.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

In August 2013, VA received court documents reflecting that the Veteran's brother had been appointed her legal guardian, effective July 2013.  As such, he is now listed as the appellant.  Inasmuch as the appellant resides in Florida, jurisdiction of the case was transferred to the RO in St. Petersburg.

In a July 2011 substantive appeal, the Veteran indicated that she wanted to appear at a Board hearing to be held at the RO.  However, the appellant has since withdrawn that hearing request.  See Report of General Information, dated December 2014; letter from the appellant, received February 2015.

The Board notes that this appeal is being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Since the time that the Veteran filed her original claim for service connection for sarcoidosis in September 2000, she has reported receiving treatment for the condition through the VA Medical Center (VAMC) in Milwaukee, Wisconsin.  See, e.g., Statement in Support of Claim, dated September 2000.  The AOJ has obtained copies of treatment records from that facility on several occasions over time, including copies of electronic and non-electronic clinical records dated from September 1999 to December 2000 and copies of electronic records dated from February 2008 to May 2012.

However, it appears clear from the evidence that these records are not complete.  An August 2008 VA clinical report notes, for example, that the Veteran was seen by VA for complications of sarcoidosis (hypercalcemia) in July 2007, that she had been seen every six months prior to that for follow-up, and that she had a computed tomography (CT) scan of her lungs in 2005.  In addition, documents associated with the downloads of electronic records for the February 2008 to May 2012 time frame contain warnings to the effect that additional records, not in the computer system, might be available in the Veteran's clinical file at the VAMC.  Because the missing evidence, if obtained, could contain information bearing on the Veteran's appeal (to include, potentially, new and material evidence sufficient to reopen the claim), efforts should be made to procure it.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Take action to ensure that all relevant records of the Veteran's treatment through the VAMC in Milwaukee, Wisconsin, are associated with the record, including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the record.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the matter on appeal should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the appellant and the Veteran's representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

